 


114 HR 2104 IH: American Cures Act
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2104 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Ms. Eshoo (for herself, Ms. Matsui, Mr. Peters, Ms. Linda T. Sánchez of California, and Ms. Speier) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Energy and Commerce, Armed Services, and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prioritize funding for an expanded and sustained national investment in biomedical research. 
 
 
1.Short titleThis Act may be cited as the American Cures Act. 2.Cap adjustment (a)In generalSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended—
(1)by redesignating subparagraph (D) as subparagraph (E); and (2)by inserting after subparagraph (C), the following:

(D)Biomedical research
(i)National Institutes of HealthIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the National Institutes of Health at the Department of Health and Human Services, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed— (I)for fiscal year 2016, $1,741,000,000 in additional new budget authority;
(II)for fiscal year 2017, $3,422,000,000 in additional new budget authority; (III)for fiscal year 2018, $5,167,000,000 in additional new budget authority;
(IV)for fiscal year 2019, $7,085,000,000 in additional new budget authority; (V)for fiscal year 2020, $9,149,000,000 in additional new budget authority; and
(VI)for fiscal year 2021, $11,435,000,000 in additional new budget authority. (ii)Centers for Disease Control and PreventionIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the Centers for Disease Control and Prevention at the Department of Health and Human Services, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—
(I)for fiscal year 2016, $716,000,000 in additional new budget authority; (II)for fiscal year 2017, $1,287,000,000 in additional new budget authority;
(III)for fiscal year 2018, $1,503,000,000 in additional new budget authority; (IV)for fiscal year 2019, $1,980,000,000 in additional new budget authority;
(V)for fiscal year 2020, $2,298,000,000 in additional new budget authority; and (VI)for fiscal year 2021, $2,884,000,000 in additional new budget authority.
(iii)Department of Defense health programIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the Department of Defense health program, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed— (I)for fiscal year 2016, $57,402,000 in additional new budget authority;
(II)for fiscal year 2017, $139,213,000 in additional new budget authority; (III)for fiscal year 2018, $226,460,000 in additional new budget authority;
(IV)for fiscal year 2019, $322,742,000 in additional new budget authority; (V)for fiscal year 2020, $425,700,000 in additional new budget authority; and
(VI)for fiscal year 2021, $540,000,000 in additional new budget authority. (iv)Medical and prosthetics research program of the Department of Veterans AffairsIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the medical and prosthetics research program of the Department of Veterans Affairs, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—
(I)for fiscal year 2016, $25,201,000 in additional new budget authority; (II)for fiscal year 2017, $52,945,000 in additional new budget authority;
(III)for fiscal year 2018, $80,866,000 in additional new budget authority; (IV)for fiscal year 2019, $112,189,000 in additional new budget authority;
(V)for fiscal year 2020, $146,157,000 in additional new budget authority; and (VI)for fiscal year 2021, $184,027,000 in additional new budget authority.
(v)DefinitionsAs used in this subparagraph: (I)Additional new budget authorityThe term additional new budget authority means—
(aa)with respect to the National Institutes of Health, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2015, in an appropriation Act and specified to support the National Institutes of Health; (bb)with respect to the Centers for Disease Control and Prevention, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2015, in an appropriation Act and specified to support the Centers for Disease Control and Prevention;
(cc)with respect to the Department of Defense health program, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2015, in an appropriation Act and specified to support the Department of Defense health program; and (dd)with respect to the medical and prosthetics research program of the Department of Veterans Affairs, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2015, in an appropriation Act and specified to support the medical and prosthetics research program of the Department of Veterans Affairs.
(II)Centers for Disease Control and PreventionThe term Centers for Disease Control and Prevention means the appropriations accounts that support the various institutes, offices, and centers that make up the Centers for Disease Control and Prevention. (III)Department of Defense health programThe term Department of Defense health program means the appropriations accounts that support the various institutes, offices, and centers that make up the Department of Defense health program.
(IV)Medical and prosthetics research program of the Department of Veterans AffairsThe term medical and prosthetics research program of the Department of Veterans Affairs means the appropriations accounts that support the various institutes, offices, and centers that make up the medical and prosthetics research program of the Department of Veterans Affairs. (V)National Institutes of HealthThe term National Institutes of Health means the appropriations accounts that support the various institutes, offices, and centers that make up the National Institutes of Health..
(b)FundingThere are hereby authorized to be appropriated— (1)for the National Institutes of Health, the amounts provided for under clause (i) of such section 251(b)(2)(D) in each of fiscal years 2016 through 2021, and such sums as may be necessary for each subsequent fiscal year;
(2)for the Secretary of Health and Human Services, acting through the Centers for Disease Control and Prevention, the amounts provided for under clause (ii) of such section 251(b)(2)(D) in each of fiscal years 2016 through 2021, and such sums as may be necessary for each subsequent fiscal year; (3)for the Department of Defense health program, the amounts provided for under clause (iii) of such section 251(b)(2)(D) in each of fiscal years 2016 through 2021, and such sums as may be necessary for each subsequent fiscal year; and
(4)for the Medical and prosthetics research program of the Department of Veterans Affairs, the amounts provided for under clause (iv) of such section 251(b)(2)(D) in each of fiscal years 2016 through 2021, and such sums as may be necessary for each subsequent fiscal year. (c)Minimum Continued Funding RequirementAmounts appropriated for each of the programs and agencies described in section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (as added by subsection (a)) for each of fiscal years 2016 through 2021, and each subsequent fiscal year, shall not be less than the amounts appropriated for such programs and agencies for fiscal year 2015.
(d)Exemption of certain appropriations from sequestration
(1)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Advances to the Unemployment Trust Fund and Other Funds (16–0327–0–1–600). the following:  Appropriations under the American Cures Act..
(2)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.  